DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1-4, 6, 8, 10-13, 15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gollier et al. (US 2012/0300304, “Gollier”), in view of Bookbinder et al. (US 2015/00331149, “Bookbinder”), in view of Niinou et al. (US 2011/0080643, “Niinou”).
Regarding claims 1 and 10, Gollier teaches a textured glass article (e.g., roughened surface portions, [0030], [0005]) comprising a glass substrate having a thickness, surface, and bulk composition at the midpoint of the thickness ([0026], [0048], see Fig. 1), having a textured region having a primary surface and having a composition (Fig. 1, roughened regions 112, flat regions 114, and see generally [0049] – [0054]). Gollier additionally teaches to minimize the sparkle of the textured region ([0032], [0048]) and that the bulk composition may contain silica in an amount reading on from 40 to 80 mol% ([0058]). Gollier teaches generally that the sparkle should be less than 7% ([0004], [0005], [0043]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	Gollier generally teaches the inclusion of particles on the order of 0.1 to 50 micrometers ([0052]) but does not specifically teach the distance between the peaks and valleys of the exposed features. In the same field of endeavor of surface textured glasses ([0002] – [0004]), Bookbinder teaches to have a peak and valley structure in order to provide a glass with antiglare properties (e.g., [0066]) and to have a distance between peaks in a peak and valley structure of between 0.5 to 50 micrometers in order to provide substantially no scattering in the texture anti-glare glass ([0142], [0143], Figs. 21A, 21B). It would have been obvious to the person of ordinary skill in the art at the time of filing to have 
Regarding claims 3 and 12, Gollier additionally teaches that the bulk glass composition may be, among others, aluminosilicate glass ([0058]).
Regarding claims 4 and 13, Gollier teaches that the antiglare features may be made, for example, by etching the surface of the glass ([0049] – [0054]). Therefore, the bulk glass composition and the exterior surface would have the same glass compositions and would have the same amount of silica. 
Regarding claims 6 and 15, Gollier additionally teaches that the glass substrate may comprise a compressive stress region that may extend from the surface to a selected depth ([0056], [0057]). 
Regarding claims 8 and 17, Gollier additionally teaches that the article may have a haze of less than 20% ([0038]). 
Regarding claim 26, Gollier teaches a textured glass article (e.g., roughened surface portions, [0030], [0005]) comprising a glass substrate having a thickness, surface, and bulk composition at the Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	Gollier generally teaches the inclusion of particles on the order of 0.1 to 50 micrometers ([0052]) but does not specifically teach the distance between the peaks and valleys of the exposed features. In the same field of endeavor of surface textured glasses ([0002] – [0004]), Bookbinder teaches to have a peak and valley structure in order to provide a glass with antiglare properties (e.g., [0066]) and to have a distance between peaks in a peak and valley structure of between 0.5 to 50 micrometers (thus reading on from 10 to 500 nm and from  4.27 to 88 nm as claimed in claim 29) in order to provide substantially no scattering in the texture anti-glare glass ([0142], [0143], Figs. 21A, 21B). It would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the peaks and valleys of the textured glass layer of Gollier as described by Bookbinder in order to improve both the antiglare properties and the light scattering properties, while reducing the distortion properties, of the glass (Bookbinder, [0142], [0143], [0066], [0064]).	While Gollier teaches generally to have a root mean square roughness of the antiglare layer on the range of from 80 to 160 nm ([0048]), Gollier fails to specifically teach the average roughness of the layer, Ra, on the order of 10 to 243 nm as presently claimed. In the same field of endeavor of antiglare films for use in display devices ([0005], [0007]), Niinou teaches that it is useful for an antiglare layer to 
Regarding claim 30, Gollier teaches that the antiglare features may be made, for example, by etching the surface of the glass ([0049] – [0054]). Therefore, the bulk glass composition and the exterior surface would have the same glass compositions and would have the same amount of silica.
Regarding claim 31, Gollier additionally teaches that the bulk glass composition may be, among others, aluminosilicate glass ([0058]).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier in view of Bookbinder in view of Niinou as applied to claims 1 and 10, above, and further in view of Miyazaki et al. (US 2009/0279170, “Miyazaki”).
Regarding claims 9 and 18, while Gollier teaches that the glass component may be used in a display device ([0003]), Gollier fails to specifically teach that the display device includes a housing, memory and a controller. However, Miyazaki teaches that a display device such as, for example, a liquid crystal display for use with a portable phone may comprise memory and a processor ([0008], [0140], [0141]). It therefore would have been obvious to have included such components in the device of Gollier in order to create a functioning telephonic device ([0008], [0140], [0141]). The Examiner notes that the use of a glass substrate in a liquid crystal device used in a portable phone would necessitate some form of housing in order to arrange the components and is also an extremely common everyday item and would have been obvious to the ordinarily skilled artisan at the time of filing. 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier in view of Bookbinder in view of Niinou as applied to claims 1, 10, and 26 above, and further in view of Carlson et al. (US 8,771,532, “Carlson”).
Regarding claims 7, 16, and 32, Gollier fails to specifically teach the inclusion of an easy to clean layer. However, in the same field of endeavor of antiglare layers (col. 1 lines 10-55), Carlson teaches the inclusion of an fluorosilane anti-smudging or easy to clean layer in order to minimize wetting of the surface by water and oils, and to minimize finger smudges and the like (Carlson, col. 11 lines 5-68). It therefore would have been obvious to have included a fluorosilane anti-smudging or easy to clean layer on the antiglare layer of Gollier in order to minimize wetting of the surface by water and oils, and to minimize finger smudges and the like (Carlson, col. 11 lines 5-68).
Regarding claim 11, Gollier fails to teach that the haze for the film should be greater than 40% (though teaches some non-limiting embodiments having haze of lower than 20%, [0038]). Carlson teaches that haze for an antiglare film should be on the range of less than 50%. It therefore would have been obvious to have adjusted the haze to less than or equal to 50% in order to ensure an optically smooth surface and maintaining antiglare properties (e.g., col. 1 lines 40-68, col. 7 line 65 – col. 8 line 10). It therefore would have been obvious to have adjusted the haze of the film to less than 50% in order to ensure an optically smooth surface and maintaining antiglare properties (e.g., col. 1 lines 40-68, col. 7 line 65 – col. 8 line 10). Additionally, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Allowable Subject Matter
Claims 2, 5, 14, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 5, 14, and 27 – 29 are allowable over the prior art. The prior art fails to suggest an antiglare film having the claimed features and wherein the composition of silica is higher in the textured region. The prior art additionally fails to suggest an antiglare film having the claimed features and wherein the textured region is porous (the Examiner notes that Applicant’s remarks regarding the combination of modified Gollier and Glazer are persuasive as to providing the textured region or layer of modified Gollier with porosity, please see Applicant’s remarks of 3/12/21, pp. 16-17).

Response to Arguments
Applicant’s arguments filed 3/12/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that the rejections misinterpret Gollier as relying on the inclusion of particles in order to create an anti-glare surface on the glass layer. But the particles described by Gollier are used in order to impart surface anti-glare features on the glass and the size of the anti-glare features are on the order of the size of the particles that are used to impart the surface features (Gollier, [0052]). In response to applicant's argument that the features of Bookbinder and Gollier would not be used in combination, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Applicant concedes that Bookbinder discusses surface morphology having peak and valley structures having peak-to-peak distances of from 0.5 to 50 micrometers but argues that Bookbinder does not describe these features as being associated with a sparkle of 2% or less(see Remarks of 3/12/21, p. 12). In response to applicant's argument that Bookbinder does not teach that the peak-to-peak distance of surface features leads to a sparkle of 2% or less, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Examiner maintains that it would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the peaks and valleys of the textured glass layer of Gollier as described by Bookbinder in order to improve both the antiglare properties and the light scattering properties, while reducing the distortion properties, of the glass (Bookbinder, [0142], [0143], [0066], [0064]).
Applicant argues that one would not apply the teachings of surface roughness of Niinou to the glass layer of Gollier. The Examiner respectfully disagrees. As described in the body of the rejection above, Niinou teaches that it is useful for an antiglare layer to have an average roughness Ra of between 0.05 to 0.15 micrometers (or 50 to 150 nm, [0066]) in order for the film to maintain antiglare properties while preventing light from scattering when viewed from an oblique direction and improving contrast ([0066]). It therefore would have been obvious to have provided the antiglare layer of Gollier with an average roughness Ra of between 0.05 to 0.15 micrometers (or 50 to 150 nm, [0066]) in order for the film to maintain antiglare properties while preventing light from scattering when viewed from an oblique direction and improving contrast ([0066]).	In response to applicant's argument that one would not include the hard-coat, polymeric layer of Niinou in the glass layer of Gollier, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 	Applicant maintains the argument that one cannot disconnect the surface roughness teachings described by Niinou from the structure hard coat layer itself of Niinou (i.e., that surface roughness features of the hard coat of Niinou may only apply to the hard coat film of Niinou). The Examiner respectfully disagrees. At [0066] Niinou teaches “… in order to maintain antiglare properties, an Ra of 0.15 micrometers or less is required ….” Further, Gollier at [0048] teaches to have surface roughness features similar to those taught by Niinou (e.g., RMS surface roughness in the range of 80 to 160 nm, [0048]). The ordinarily skilled artisan therefore would have found it obvious to have adjusted the surface roughness properties Ra of Gollier based on the teachings of Niinou that, for anti-glare layers, improvement in antiglare properties may be seen when the surface roughness features Ra are within 0.07 to 0.12 micrometers (Niinou [0066]; see also Gollier, at e.g., [0048], providing consistent teachings regarding surface features and teaching that minimizing surface roughness minimizes sparkle). The Examiner therefore maintains that one would apply the hard-coat taught by Niinou to the surface of the glass layer of Gollier but rather that one would apply the surface roughness teachings of Niinou to the surface of Gollier and adjust the surface roughness of the features of Gollier accordingly. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, claims 1, 3, 4, 6-13, 15-18, 26, and 30-32 are rejected as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J FROST/Primary Examiner, Art Unit 1782